TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00795-CR


                                   Timothy Onkst, Appellant

                                                 v.

                                  The State of Texas, Appellee




        FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
   NO. C-1-CR-15-405373, THE HONORABLE MIKE DENTON, JUDGE PRESIDING


                    ORDER FOR CLERK TO PROVIDE
                 A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant’s court-appointed counsel has filed a motion to withdraw supported by a

brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has certified to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate record

and file a pro se response, and supplied appellant with a form motion for pro se access to the

appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). Appellant

has timely filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial

court to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide
written verification to this Court of the date and manner in which the appellate record was

provided, on or before December 9, 2016. See id. at 321.

              It is ordered on November 29, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Do Not Publish